Citation Nr: 1633635	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from April 1984 to February 1987, from September 1990 to May 1991, from March 2003 to May 2003, from July 2007 to September 2008, and from November 2010 to April 2015.  He also had service with the Army National Guard from April 1992 to May 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, granted service connection for right ankle degenerative joint disease and assigned a noncompensable rating effective September 18, 2008.  In January 2010, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned for his right ankle disability.  Then, in a July 2010 rating decision, the RO assigned a higher initial 10 percent  rating for the left ankle disability, effective September 18, 2008.  A statement of the case (SOC) was issued the same month, continuing the initial 10 percent rating, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

As the Veteran has disagreed with the initial rating assigned following the award of service connection for right ankle degenerative joint disease, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, the AOJ continued to deny an initial rating higher than 10 percent for the right ankle disability (as reflected by an August 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board.

The Board acknowledges that additional evidence was added to the claims file after the August 2014 SSOC, including service treatment records from the Veteran's last period of military service and records from the Social Security Administration (SSA).  The Board is required to return pertinent evidence that is not accompanied by a waiver of consideration of the AOJ.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issues.  38 C.F.R. § 20.1304 (2015).  Neither the Veteran nor his representative has waived AOJ consideration of the new evidence.  

However, the service treatment records relate to the right ankle disability only to the extent that they note the Veteran's history of right ankle injury during a prior period of active duty service in 2003, that they list "disorder of the ankle/foot joint(s)" among his chronic problems, and to the extent that periodic examinations to update his permanent profile for his right ankle disability revealed tenderness or pain.  The remainder of the records from his last period of service did not document complaints or medical findings suggestive of increased right ankle impairment and instead documented full range of motion of all joints, normal strength with no muscle atrophy, normal reflexes, and normal gait.

Similarly, the SSA records reflect that the Veteran applied for disability benefits in December 2011 based on several disabilities, including brain tumor, memory loss, speech impairment, degenerative bone disease, and PTSD.  He did not include his right ankle degenerative joint disease among the diseases or injuries that prevented him from working.  In a January 2013 decision, an Administrative Law Judge found that the Veteran was disabled since July 2011 for SSA purposes due to major depressive disorder, PTSD, peripheral neuropathy, facet hypertrophy, degenerative disc disease of the cervical spine, obesity, hypertension, and status post craniotomy for a brain tumor [colloid cyst].  

In summary, because the Veteran's service treatment records from his last period of service document right ankle physical profile extensions, but do not reflect additional injury or impairment; and because the Social Security records reflect that the Veteran neither claimed, nor was awarded, disability benefits on the basis of right ankle disability; the Board finds that the new evidence received since the August 2014 SSOC has no bearing on the issue on appeal and the case does not require return to the AOJ as a result.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the September 18, 2008 effective date of the award of service connection, the Veteran's right ankle degenerative joint disease (documented by x-ray) has been manifested by, at worst, by plantar flexion to 30 degrees and dorsiflexion to 10 degrees with pain at each endpoint of motion; and  complaints of pain, swelling, and instability. 

3.  The schedular criteria are adequate to evaluate the right ankle disability under consideration and no claim of unemployability due to this disability has been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right ankle degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5271-5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, because the issue of entitlement to an initial increased rating for the right ankle disability is a downstream issue from that of service connection (for which VCAA letters were issued in September 2008 and May 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, the SOC provided notice of what is needed to support a higher rating, as well as provided general notice of how VA assigns effective dates, followed by a period for response.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA treatment records, records from the Social Security Administration, and lay statements.  The Veteran has also been provided with two VA examinations specific to his ankle disability during the period under consideration.  The reports of examination document the Veteran's medical history and symptomatology, and contain sufficient evidence by which to evaluate his disability in the context of the rating criteria.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  

Also, there been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  There is no indication of relevant, outstanding records that would support the Veteran's claim for a higher disability rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Specifically, pursuant to the Board's request, the AOJ sought to obtain any ongoing treatment records from the Tampa VA Medical Center (VAMC) since September 2008.  In addition, after the Veteran's right ankle disability was evaluated during another VA examination, the AOJ readjudicated the claim, reviewing the evidence submitted since July 2010.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the higher rating claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim at this juncture.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126  . The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The initial 10 percent rating for the Veteran's right ankle disability has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271-5010.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, Diagnostic Code 5010, which pertains to traumatic arthritis, acknowledges the disability resulting from the Veteran's in-service ankle injury, and Diagnostic Code 5271, which pertains to limited ankle motion, contemplates the current manifestations of the Veteran's disability.  In other words, his right ankle degenerative joint disease is rated on the basis of limited motion.

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5271, for limitation of motion of the ankle,  a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Also, the use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Board further notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, service treatment records pertinent to the right ankle note the Veteran's history of a 2003 injury and list "disorder of the ankle/foot joint(s)" among his chronic problems.  The records also document his permanent profile for the right ankle disability.

Other service treatment records appear to reflect that the Veteran's right ankle disability remained stable and did not cause the Veteran to seek right ankle treatment.  For example, an August 2008 post-deployment health assessment reflects the Veteran's report that since his deployment that began in July 2007, he did not go on sick call or see a healthcare provider for swollen, stiff, or painful joints.  He rated his health during the past month as good and his current health as about the same as before he deployed.  

In connection with the September 2008 claim, the Veteran was afforded a VA examination in November 2009.  He described injuring his right ankle in 2003 and still having pain every day, which was worse with standing and walking.  He denied a history of hospitalization or right ankle surgery.  Regarding current right ankle symptoms, he endorsed swelling and instability with his ankle giving out if he stepped on a curve.  He denied experiencing right ankle stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, decreased motion of the joint, flare-ups, or other symptoms.  He stated he could stand up to one hour and walk one to three miles.

On right ankle examination, there was no tendon abnormality and angulation was normal.  The examiner indicated there was right ankle instability, described as "Vet will give out if stepped wrong."  Right ankle x-ray findings included degenerative changes in the mid and hind feet bilaterally; no significant degenerative change of the tubular talar joints.  The diagnosis was right ankle degenerative joint disease.  The examiner commented that the Veteran's right ankle disability caused "significant effects" on his occupation as a truck driver, including decreased mobility and pain.  The Veteran denied missing any time from work during the last 12-month period due to his right ankle disability.

The Veteran underwent numerous other types of examinations by the same VA examiner on the same day as the ankle examination.  Those reports include additional medical findings pertinent to the right ankle disability.  During the VA general medical examination, the Veteran's gait was observed as normal.  On musculoskeletal examination, he had 5/5 muscle strength in each extremity and no atrophy, spasm, or other muscle abnormalities; no joint ankylosis; and no joint swelling, effusion, tenderness, or laxity.  Neurological examination revealed normal coordination, no motor or sensory loss, and normal deep tendon reflexes on ankle jerk testing.  During the Gulf War portion of the examination, the Veteran denied a history of weakness or paralysis, paresthesias, or numbness.  Additionally, during a VA mental disorders examination conducted by a clinical psychologist on the same day, the Veteran reported working as a truck driver for the same company for 15 years and losing less than one week from work during the last 12-month period due to cold and flu-like symptoms or general illness.

In a December 2009 addendum to the VA joints examination, the examiner indicated that on examination in November, the Veteran had right ankle dorsiflexion from 0 to 20 degrees and right plantar flexion from 0 to 45 degrees with no objective evidence of pain with active motion.  Following repetitive motion testing, there was no objective evidence of pain and no additional limitations.  The examiner also confirmed there was no joint ankylosis.

The Veteran was afforded another VA examination in June 2014.  He indicated that his right ankle disability had worsened and described increased, constant pain, especially with weight bearing activity; stiffness in the morning; daily swelling from walking; and giving way, including a fall at home one month earlier.  He reported being seen at the 6th Medical Group MacDill Air Force Base (AFB) and denied any surgery, physical therapy, or emergency visits for his right ankle.  He described experiencing flare-ups of right ankle symptoms, resulting in being unable to stand or walk and needing to sit with his right leg elevated.

Right ankle range-of-motion testing revealed plantar flexion from 0 to 30 degrees and dorsiflexion from 0 to 10 degrees with objective evidence of pain occurring at each endpoint of motion.  Following repetitive-use testing, there was no additional limitation in range of motion.  The examiner identified right ankle functional impairments of less movement than normal; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  In another section of the examination report, the examiner indicated that the Veteran had decreased right ankle range of motion with fatigue, weakness, and lack of endurance with repetitive motion.

Other right ankle examination findings included pain on palpation, 4/5 (active movement against some resistance) on plantar flexion and dorsiflexion, no laxity on anterior drawer test, laxity present on talar tilt test (inversion/eversion stress), and no ankylosis.  Regarding other right ankle conditions, the examiner indicated that the Veteran had a history of bilateral shin splints and Achilles tendonitis, but no history of stress fracture, malunion of calcaneous (os calcis) or talus (astragalus), or talectomy.  The Veteran denied any history of right ankle surgical procedures.  He reported regular use of a cane and walker for his right ankle disability and brain tumor disability.  Diagnostic imaging confirmed right ankle arthritis.

The examiner commented that the Veteran's right ankle disability impacted his ability to do a physically demanding job with prolonged standing, walking, and lifting; however, he would be able to do a sedentary job with restrictions and more frequent breaks to change positions.  Addressing the question of additional functional loss or additional loss of range of motion during right ankle flare-ups or when used repeatedly over a period of time, the examiner explained that there was not a current scientific way to objectively measure or evaluate such impairment, and any attempt to provide such data would be mere speculation.


In March 2011, examination of the Veteran to  update his permanent profile for his right ankle disability revealed tenderness and pain with inversion and flexion.  The examiner noted the Veteran's history of ankle injury in 2003 and chronic problems since then that affect running and impact-activities due to pain and swelling; the examiner renewed the physical profile.  

In July 2011, the Veteran presented for a neurological evaluation after a CT scan of the head revealed a large colloid cyst in the third ventricle.  During a review of systems, the Veteran denied having musculoskeletal weakness or pain and reported having normal range of motion.  On examination, he had 5/5 strength in dorsiflexion and plantar flexion, normal ankle jerks, coordination within normal limits, and normal tandem gait and station.  The following month he underwent a craniotomy and resection of the colloid cyst.  Subsequent service treatment records document that he had difficulty walking after the brain surgery.  In a November 2011 post-deployment health assessment, the Veteran reported that since his deployment in November 2010, he had not gone on sick call, been placed on profile, and was not bothered by any swollen, stiff, or painful joints.

During a January 2012 clinic visit, the Veteran denied any musculoskeletal aches or arthralgias (pain).  During another visit in February 2012, he again denied any current musculoskeletal symptoms and physical examination revealed normal movement of all extremities.  In March and June 2012, the Veteran's physical profile for his right ankle disability was continued with restrictions on climbing, jumping/landing, running, swimming/diving, lifting, lowering, or carrying.

In a November 2013 VA/Department of Defense (DOD) Joint Disability Evaluation Board Claim (VA Form 21-0819), the Veteran did not list his right ankle disability among the medical conditions to be considered as the basis for a fitness for duty determination.

In a March 2014 Army memorandum, a flight surgeon/family practice physician certified that the Veteran had a permanent catastrophic injury or illness identified as resection of colloid, cervical radiculopathy, PTSD, depression, obstructive sleep apnea, and drug-induced mental disorders.  A December 2014 in-service neurological consultation for headaches status post ventriculostomy included the following examination findings: normal gait, good strength in all four extremities with no evidence of atrophy, and normal muscle tone. 

A February 2015 record of informal Physical Evaluation Board (PEB) proceedings, reflects a finding that the Veteran was physically unfit for duty and a recommended disposition of permanent disability retirement based on a migraine headache disability, which developed after the August 2011 surgery to remove a colloid cyst; degenerative disc disease of the cervical spine; and right upper extremity radiculopathy.  In March 2015, the Veteran presented for another neurological evaluation for his headaches associated with the 2011 resection of a brain lesion.  He denied any joint pain, stiffness, muscle weakness, injury, joint swelling, or muscle spasms during a review of systems.  Reported examination findings included full range of motion of joints; muscle strength with full resistance to lower extremities; and firm muscle tone without spasticity, atrophy, or abnormal movements in the lower extremities.

In June 2015, the Veteran applied for a total disability rating based on individual unemployability (TDIU) due to service-connected migraines and sleep apnea.  He reported working full-time as a driver for the same company from August 1995 to July 2011.  In a March 2016 rating decision, the RO granted a TDIU, effective April 28, 2015.

Records received in July 2015 from the Social Security Administration reflect that the Veteran claimed entitlement to disability benefits in December 2011.  He asserted he became disabled and unable to work in July 2011 on the basis of disabilities including brain tumor, memory loss, speech impairment, degenerative bone disease, and PTSD.  He did not list right ankle degenerative joint disease as a disability affecting his ability to work.  A May 2012 residual functional capacity report indicated that the Veteran had postural limitations based on [central nervous system] mass lesions located in the third ventricle of the brain with frequent headaches, difficulty keeping balance, and generalized weakness.  The report also noted that he was able to walk short distances without assistance.

In an August 2012 SSA reconsideration document, the Veteran asserted he was unable to work because he had been unable to care for himself since having a brain tumor removed and he required 24-hour care.  He elaborated that he was completely debilitated as a result of the brain tumor and had diminished memory, severe pain and pressure in his head with frequent nausea, and he required the use of a walker to support himself when he tries to get up and walk.  In January 2013, an Administrative Law Judge found that the Veteran was disabled for SSA purposes since July 2011 due to major depressive disorder, PTSD, peripheral neuropathy, facet hypertrophy, degenerative disc disease of the cervical spine, obesity, hypertension, and status post craniotomy for a brain tumor [colloid cyst].

Having considered the medical and lay evidence of record in light of the pertinent legal authority, the Board finds that the preponderance of the evidence is against assignment of a disability rating in excess of 10 percent for the Veteran's right ankle degenerative joint disease.

Since the September 18, 2008 effective date of the award of service connection, the Veteran's right ankle disability (arthritis documented by x-ray)  has been manifested, at worst, by plantar flexion to 30 degrees and dorsiflexion to 10 degrees with pain at each endpoint of motion; and complaints of pain, swelling and  instability..  These findings are consistent with the 10 percent disability rating currently assigned on the basis of moderate limited motion of the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5010.

A higher, 20 percent rating is not warranted under Diagnostic Code 5271 because the medical evidence of record has not  demonstrated marked limited motion of the right ankle.  In this regard, while the Veteran had decreased plantar flexion and dorsiflexion on VA examination in June 2014, service treatment records dated before and after that examination document full range of motion of the joints, normal movement of all extremities, no evidence of muscle atrophy, and normal gait.  In addition, although the Veteran is shown to have some right ankle instability and reported regular use of a walker and cane on VA examination in June 2014, the medical evidence of record, including the Veteran's statements to various VA examiners, indicates that the walker and cane were issued for difficulty walking due to residual symptoms such as increased dizziness following the August 2011 craniotomy and resection.  See November 2013 VA brain and spinal cord and ear conditions examination reports.  

Based on the evidence, the Board concludes that, since the effective date of the award of service connection, the Veteran's right ankle disability has more nearly approximated the criteria for the 10 percent rating currently assigned.

In reaching this conclusion, the  Board has considered  the Veteran's functional impairment due to pain, decreased range of motion, excess fatigability, and disturbance of locomotion.  However, the medical evidence does not reflect right ankle functional loss beyond what is already contemplated by the 10 percent rating assigned.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.

Additionally, the Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's right ankle disability, but finds that no higher rating is assignable. As evidence of record demonstrates that the Veteran does not have right ankle malunion or nonunion of the tibia and fibula with moderate or marked ankle disability, ankylosis, malunion of the os calcis or astragalus, or astragalectomy, evaluation of the disability under  Diagnostic Codes 5262, 5270, 5272, 5273,  or 5274 is not warranted.  See 38 C.F.R. § 4.71(a).  The disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the right ankle disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The above discussion reflects that the applicable criteria are adequate to rate  the Veteran's right ankle disability at all pertinent points.  The Veteran's right ankle limitation of motion is specifically contemplated by Diagnostic Code 5271, pursuant to which limited motion of the ankle joint  is evaluated, and which provides for a higher rating than the 10 percent rating assigned based on a showing of more significant impairment.  In addition, the Veteran's reported symptoms of right ankle instability, swelling, and stiffness causing less movement than normal are factors the Board has considered in relation to the extent they cause reductions in normal excursion of right ankle movements, as well as well as the extent of functional loss due to pain, consistent with  38 C.F.R. §§ 4.40,  4.45 and DeLuca.  Notably, there is no evidence or argument even suggesting that the schedular criteria are inadequate to evaluate the right ankle disability.  

Furthermore, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's ankle disability is appropriately rated as a single disability, and all symptoms have been considered in evaluating the disability.  As the evaluation of multiple disabilities is not here at issue, the holding in Johnson is inapposite.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a TDIU was granted effective April 15, 2015.  Prior to that date, the Veteran worked full time as a truck driver until July 2011 and he completed his final period of active duty service in April 2015.  The claims file reflects that he did not claim entitlement to a TDIU prior to June 2015, nor was such a claim raised by the record.  In addition, when he did claim entitlement to a TDIU, he did so on the basis of his migraine headache and sleep apnea disabilities, alone.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the right ankle disability under consideration, prior to April 28, 2015, has not been raised, and need not be not be addressed in conjunction with the higher rating claim on appeal. 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's right ankle degenerative joint disease, pursuant to Fenderson, supra, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for right ankle degenerative joint disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


